Matter of Aliah M.J.N. (Candace J.) (2016 NY Slip Op 08521)





Matter of Aliah M.J.N. (Candace J.)


2016 NY Slip Op 08521


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2016-02452
 (Docket No. N-23006-12)

[*1]In the Matter of Aliah M. J.-N. (Anonymous). Administration for Children's Services, appellant; Candace J. (Anonymous), respondent.


Zachary W. Carter, Corporation Counsel, New York, NY (Deborah A. Brenner, Dona B. Morris, and Melanie T. West of counsel), for appellant.
Allan D. Shafter, Port Washington, NY, for respondent.
Rayaaz N. Khan, Jamaica, NY, attorney for the child.
Jill M. Zuccardy, New York, NY, attorney for the foster parent.

DECISION & ORDER
Appeal by the petitioner from an order of the Family Court, Queens County (Emily Ruben, J.), dated March 11, 2016. The order, insofar as appealed from, during a permanency hearing, directed that the mother shall have unsupervised visits with the subject child each week. By decision and order on motion of this Court dated March 31, 2016, enforcement of so much of the order as directed that the mother shall have unsupervised visitation with the subject child each week was stayed pending the hearing and determination of the appeal.
ORDERED that the order is reversed insofar as appealed from, on the facts and in the exercise of discretion, without costs or disbursements.
Based on the record before us, we agree with the contention of the Administration for Children's Services that it was an improvident exercise of discretion for the Family Court to direct that the mother shall have unsupervised visitation with the subject child prior to the disposition of the Family Court Act article 10 proceeding which was still pending (see Matter of Bree W. [Jennifer], 98 AD3d 522, 523; Matter of Nyasia J., 41 AD3d 478, 479).
The mother's contention that the permanency hearing order from which the Administration for Children Services appeals is not appealable as of right is without merit (see Family Ct Act § 1112[a]; Matter of Ameillia RR. [Megan SS.], 95 AD3d 1525, 1526).
CHAMBERS, J.P., ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court